 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CARLOS RODRIGUEZ,                                 No. 2:18-cv-2986 AC P
12                        Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    PUBLIC DEFENDERS OFFICE, et al.,
15                        Defendants.
16

17          On November 29, 2018, the undersigned issued an order directing plaintiff, an inmate at

18   the El Dorado County Jail proceeding pro se, either to pay the appropriate filing fee or to submit

19   an in forma pauperis application in order to proceed with this action. See ECF No. 3. On

20   December 12, 2018, the order was returned to the court indicating that plaintiff was no longer in

21   custody. On December 19, 2018, consent documents previously served on plaintiff were also

22   returned to the court as undeliverable.

23          It appears that plaintiff has failed to comply with Local Rule 183(b), which requires that a

24   party appearing in propria persona inform the court of any address change. More than sixty-three

25   days have passed since the first court order was returned by the postal service, and plaintiff has

26   failed to notify the court of a current address.

27   ////

28   ////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign a
 2   District Court judge to this action.
 3          IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice for
 4   failure to prosecute. See Local Rule 183(b).
 5          These findings and recommendations are submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 7   after being served with these findings and recommendations, plaintiff may file written objections
 8   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings
 9   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
10   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
11   (9th Cir. 1991).
12   DATED: February 19, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
